Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This action is in response to Applicant’s amendments/remarks received on November 22, 2021.
3.	Claims 1-18 and 20 are pending in this application.
4.	Claims 1, 9, and 16 have been amended. Claim 19 has been canceled.

Response to Arguments
5.	Applicant's arguments filed November 22, 2021 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.
6.	With regards to Double Patenting rejections, a new grounds of rejection is made to claims 1-18 and 20. Claims 1, 3, 6, 9, 11, 14, 16, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 10,656,596 B2. Claims 2, 4, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,656,596 B2 in view of Kroll et al.(US 2014/0055692 A1). Claims 5, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,656,596 B2 in view of Bathiche et al.(US 2014/0200079 A1) and in further view of Kroll et al.(US 2014/0055692 A1). Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,656,596 B2 in view of Malachowsky et al.(US 2014/0327771 A1) in further view of Bathiche et al.(US 2014/0200079 A1). Claim 13 is rejected on the ground U.S. Patent No. US 10,656,596 B2 in view of Malachowsky et al.(US 2014/0327771 A1) in further view of Bathiche et al.(US 2014/0200079 A1) and in further view of Kroll et al.(US 2014/0055692 A1).

Terminal Disclaimer
6.	The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1, 3, 6, 9, 11, 14, 16, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 10,656,596 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 6, 9, 11, 14, 16, 17 and 20 are just claims 1 U.S. Patent No. US 10,656,596 B2 with minor English language syntax differences. Therefore, claims 1, 3, 6, 9, 11, 14, 16, 17 and 20 of the present application are anticipated by claims 1 and 3 of U.S. Patent No. US 10,656,596 B2 because they are broader than the issued claims. Still further, please refer to the following table for correspondence of claims between the present application and U.S. Patent No. US 10,656,596 B2:
Instant application
U.S. Patent No. US 10,656,596 B2
Note: bold means difference
1. A video display system for providing vision correction for multiple users in an environment without use of eyeglasses, the system comprising:
 a display device having a holographic layer and a vision correction layer, the display device measuring lighting in the environment; 
a camera; and 
a processor coupled to the display device and the camera, the processor configured to receive a first prescription corresponding to a first user and a second prescription corresponding to a second user, 
adjustably modulate the vision correction layer so that the first user at a first angle can view a non-distorted image, and 
adjustably modulate the vision correction layer so that the second user at a second angle can view the non-distorted image; wherein the processor is configured to adjustably modulate the holographic layer or the vision correction layer in to adjust for the measured lighting in the environment.
adjustably modulate the holographic layer to at least partially block the non- distorted image to the first user by generating an adjustable level of interference effect displayed in the direction of the first user while, at the same time, allowing a second user to view the non-distorted image, and adjustably modulate the holographic layer to at least partially block the non- distorted image to the second user by generating an adjustable level of interference effect 16displayed in the direction of the second user while, at the same time, allowing the first user to view the non-distorted image.
6. The video display system of claim 1 wherein the camera is used by the processor to measure lighting in the environment, the first angle of the first user, and the second angle of the second user; and wherein the video display system further comprises: a holographic module operated by the processor, the holographic module configured to adjustably modulate the holographic layer to at least partially block the non- distorted image to the first user by generating an adjustable level of interference effect displayed in the direction of the first user while, at the same time, allowing a second user to view the non-distorted image, adjustably modulate the holographic layer to at least partially block the non- distorted image to the second user by generating an adjustable level of interference effect displayed in the direction of the second user while, at the same time, allowing the first user to view the non-distorted image, and adjustably modulate the holographic layer to adjust for the lighting in the environment.
multi-view display screen system comprising:
 a TV display device for providing vision correction for multiple users without use of eyeglasses and for measuring room lighting where the users are located, 
the display device comprising a vision correction layer, and  2a holographic layer overlaid on said vision correction layer and in closer proximity to viewers of the display device than the vision correction layer;
 a camera aimed at viewers of said display device and coupled to a processor for conducting facial recognition of and detecting the identity of a first user and a second user, 
determining a first distance between said first identified user and the display device and a second distance between said second identified user and the display device, and determining a first angle of view for the first identified user and a second angle of view for the second identified user, 
wherein said processor associates the first identified user with a first preloaded eye prescription and said first distance and associates the second identified user with a second preloaded eye prescription and said second distance; 
a vision correction module for receiving a source video signal, replicating the source video signal into two or more source video signals, processing a first replicated source video signal and a second replicated source video signal in parallel, wherein said first replicated source video signal is processed through multiple iterations to generate a first corrected video signal based on said first distance, additional data corresponding to vision preferences of said first identified user, first preloaded eye prescription, and said measured lighting, wherein said second replicated source video signal is processed through multiple iterations to generate a second corrected video signal based on said second distance, additional data corresponding to vision preferences of said second identified user, second preloaded eye prescription, and said measured lighting, wherein said vision correction module outputs the first corrected video signal to the vision correction layer which generates a first corrected video at a time tl, and outputs the 3second corrected video signal to the vision correction layer which generates a second corrected video at a time t2; and 
a holographic module synchronized with the vision correction module and configured to modulate the holographic layer at said time tl based on said first angle and said first user identity to allow the first user to view the first corrected video while at the same time generating an adjustable desired level of interference effect to at said second angle corresponding to the second user to block in an adjustable manner and to at least partially block the first corrected video from view by the second user, and modulate the holographic layer at said time t2 based on said second angle and said second user identity to allow the second user to view the second corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said first angle corresponding to the first user to block in an adjustable manner and to at least partially block the second corrected video from view by the first user.
for multiple users in an environment, the system comprising: 
a display device having a holographic layer; a processor coupled to the display device, the display device measuring lighting in the environment;
 the processor configured to modulate the display device so that a first user at a positioned at a first angle to the display device and a second user positioned at a second angle with respect to the display device can view a non-distorted image from the display device; and 
a holographic module operated by the processor, the holographic module configured to adjustably modulate the holographic layer to at least partially block the non- distorted image to the first user by generating an adjustable level of interference effect displayed in the direction of the first user while, at the same time, allowing a second user to view the non-distorted image, and adjustably modulate the holographic layer to at least partially block the non- distorted image to the second user by generating an adjustable level of interference effect in the direction of the second user while, at the same time, allowing the first user to view the non-distorted image;
     wherein the processor is configured to adjustably modulate the holographic layer or a vision correction layer to adjust for the measured lighting in the environment.
11. The video display system of claim 9, wherein the display device includes a vision correction layer, and wherein the processor is configured to receive a first prescription corresponding to the first user and a second prescription corresponding to the second user.
14. The video display system of claim 12, wherein the processor is configured to determine lighting of the environment in which the first and second users are positioned as measured by the camera, and wherein the holographic module automatically adjusts the level of interference effect based on the lighting of the environment.
multi-view display screen system comprising:
 a TV display device for providing vision correction for multiple users without use of eyeglasses and for measuring room lighting where the users are located, the display device comprising a vision correction layer, and  2a holographic layer overlaid on said vision correction layer and in closer proximity to viewers of the display device than the vision correction layer;
 a camera aimed at viewers of said display device and coupled to a processor for conducting facial recognition of and detecting the identity of a first user and a second user, 
determining a first distance between said first identified user and the display device and a second distance between said second identified user and the display device, and determining a first angle of view for the first identified user and a second angle of view for the second identified user, 
wherein said processor associates the first identified user with a first preloaded eye prescription and said first distance and associates the second identified user with a second preloaded eye prescription and said second distance; 
a vision correction module for receiving a source video signal, replicating the source video signal into two or more source video signals, processing a first replicated source video signal and a second replicated source video signal in parallel, wherein said first replicated source video signal is processed through multiple iterations to generate a first corrected video signal based on said first distance, additional data corresponding to vision preferences of said first identified user, first preloaded eye prescription, and said measured lighting, wherein said second replicated source video signal is processed through multiple iterations to generate a second corrected video signal based on said second distance, additional data corresponding to vision preferences of said second identified user, second preloaded eye prescription, and said measured lighting, wherein said vision correction module outputs the first corrected video signal to the vision correction layer which generates a first corrected video at a time tl, and outputs the 3second corrected video signal to the vision correction layer which generates a second corrected video at a time t2; and
 a holographic module synchronized with the vision correction module and configured to modulate the holographic layer at said time tl based on said first angle and said first user identity to allow the first user to view the first corrected video while at the same time generating an adjustable desired level of interference effect to at said second angle corresponding to the second user to block in an adjustable manner and to at least partially block the first corrected video from view by the second user, and modulate the holographic layer at said time t2 based on said second angle and said second user identity to allow the second user to view the second corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said first angle corresponding to the first user to block in an adjustable manner and to at least partially block the second corrected video from view by the first user.

a TV display device for providing vision correction for multiple users without use of eyeglasses and for measuring room lighting where the users are located, the display device comprising a vision correction layer, and a holographic layer overlaid on said vision correction layer and in closer proximity to the multiple users of the display device than the vision correction layer; 
a processor coupled to the TV display device; and a camera coupled to the processor and aimed at the multiple users of the display device, wherein the processor is configured to 19conduct facial recognition of each of the multiple users and identify a first user and a second user of the multiple users, 
associate a first prescription as corresponding to the first user and a second prescription as corresponding to the second user, via a vision correction module, receive a source video signal, process a first corrected video signal adjusting for the first prescription and a second corrected video signal adjusting for the second prescription, and output the first corrected video signal at a first time second time, and via a holographic module synchronized with the vision correction module, adjustably modulating the holographic layer at the first time and adjustably modulating the holographic layer at the second time, wherein the processor is configured to adjustably modulate the holographic layer or a vision correction layer to adjust for the measured lighting in the environment.
17. The multi-view display screen of claim 16, wherein the holographic layer is in closer proximity to the multiple users than the vision correction layer.

 a TV display device for providing vision correction for multiple users without use of eyeglasses and for measuring room lighting where the users are located, the display device comprising a vision correction layer, and  2a holographic layer overlaid on said vision correction layer and in closer proximity to viewers of the display device than the vision correction layer;
 a camera aimed at viewers of said display device and coupled to a processor for conducting facial recognition of and detecting the identity of a first user and a second user, 
determining a first distance between said first identified user and the display device and a second distance between said second identified user and the display device, and determining a first angle of view for the first identified user and a second angle of view for the second identified user, 
wherein said processor associates the first identified user with a first preloaded eye prescription and said first distance and associates the second identified user with a preloaded eye prescription and said second distance; 
a vision correction module for receiving a source video signal, replicating the source video signal into two or more source video signals, processing a first replicated source video signal and a second replicated source video signal in parallel, wherein said first replicated source video signal is processed through multiple iterations to generate a first corrected video signal based on said first distance, additional data corresponding to vision preferences of said first identified user, first preloaded eye prescription, and said measured lighting, wherein said second replicated source video signal is processed through multiple iterations to generate a second corrected video signal based on said second distance, additional data corresponding to vision preferences of said second identified user, second preloaded eye prescription, and said measured lighting, wherein said vision correction module outputs the first corrected video signal to the vision correction layer which generates a first corrected video at a time tl, and outputs the 3second corrected video signal to the vision correction layer which generates a second corrected video at a time t2; and a holographic module synchronized with the vision correction module and configured to modulate the holographic layer at said time tl based on said first angle and said first user identity to allow the first user to view the first corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said second angle corresponding to the second user to block in an adjustable manner and to at least partially block the first corrected video from view by the second user, and modulate the holographic layer at said time t2 based on said second angle and said second user identity to allow the second user to view the second corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said first angle corresponding to the first user to block in an adjustable manner and to at least partially block the second corrected video from view by the first user.

3.  The multi-view display screen system of claim 1, wherein the TV display device comprises a plurality of liquid crystal displays. 


9.	Claims 2, 4, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,656,596 B2 in view of Kroll et al.(US 2014/0055692 A1)(hereinafter Kroll).
	With regards to claims 1, 3 and 9, U.S. Patent No. US 10,656,596 B2 claimed a multi-view display screen system comprising: a TV display device for providing vision correction for multiple users without use of eyeglasses and for measuring room lighting where the users are located, the display device comprising a vision correction layer, and a holographic layer overlaid on said vision correction layer and in closer proximity to viewers of the display device than the vision correction layer; a camera aimed at viewers of said display device and coupled to a processor for conducting facial recognition of and detecting the identity of a first user and a second user, determining a first distance between said first identified user and the display device and a second distance between said second identified user and the display device, and determining a first angle of view for the first identified user and a second angle of view for the second identified user, wherein said processor associates the first identified user with a first preloaded eye 1, and outputs the second corrected video signal to the vision correction layer which generates a second corrected video at a time t2; and a holographic module synchronized with the vision correction module and configured to modulate the holographic layer at said time t1 based on said first angle and said first user identity to allow the first user to view the first corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said second angle corresponding to the second user to block in an adjustable manner and to at least partially block the first corrected video from view by the second user, and modulate the holographic layer at said time t2 based on said second angle and said second user identity to allow the second user to view the second corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said first angle corresponding to the first user to block in an adjustable manner and to at least partially block the second corrected video from view by the first user.

With regards to claim 2,  U.S. Patent No. US 10,656,596 B2 is silent to wherein the holographic layer is modulated to generate 3D images.
	However, Kroll teaches two observers with left observer eyes 50' and 50'' and right observer eyes 52' and 52'' are situated at different positions in front of the diffraction device 20 and the light modulator 12 to provide each one with 2D or 3D image content. [See Kroll: Figs. 21A-21B and par. 0001-0002, 0165 and 0191-0197].
	One of ordinary skill in the art has been motivated to combine the multi-view display screen system as taught in U.S. Patent No. US 10,656,596 B2 with Kroll’s holographic display to generate 3D image content because this combination would have been used to provide an alternate image format holographic presentation to multiple observers in a multi-view display screen system as claimed in U.S. Patent No. US 10,656,596 B2.

With regards to claim 4,  U.S. Patent No. US 10,656,596 B2 is silent to wherein said camera is used by the processor to detect the first angle of the first user and the second angle of the second user, and wherein the processor automatically adjusts the respective level of interference effects for the first and second users.
	However, Kroll teaches that the same information which is written to the light modulator 12 is diffracted by the diffraction device 20 and the field lens 40 to the left or right observer eye (e.g. 50', 50'') of multiple observers one after another. Two observers with left observer eyes 50' and 50'' and right observer eyes 52' and 52'' are situated at different positions in front of the diffraction device 20 and the light modulator 12.  The light modulator 12 is illuminated by light wave field 16. As seen in Figs 21A-21B, at a point of time (or time interval) t1 the control unit 14 has written a diffractive structure to the diffraction device 20 which diffracts that light such to direct it at the left observer eye 50' of the first observer. At a different point of time (or different time interval) t2, at which the information which is written to the light modulator 12 remains unchanged, the control unit 14 has written a different diffractive structure to the diffraction device 20 which [See Kroll: Figs. 21A-21B and par. 0001-0002, 0165 and 0191-0197].
One of ordinary skill in the art has been motivated to combine the multi-view display screen system as taught in  U.S. Patent No. US 10,656,596 B2 with Kroll’s holographic display to automatically adjust the interference or blocking effect level for each observer because this combination would have been used to provide an method to automatically adjust/modulate the lighting for each observer differently in a multi-view display screen system as claimed in U.S. Patent No. US 10,656,596 B2.

	With regards to claims 8 and 15,  U.S. Patent No. US 10,656,596 B2 is silent to wherein the non-distorted image is a 2D image.
	However, Kroll teaches two observers with left observer eyes 50' and 50'' and right observer eyes 52' and 52'' are situated at different positions in front of the diffraction device 20 and the light modulator 12 to provide each one with 2D or 3D image content. [See Kroll: Figs. 21A-21B and par. 0001-0002, 0165 and 0191-0197].
	One of ordinary skill in the art has been motivated to combine the multi-view display screen system as taught in U.S. Patent No. US 10,656,596 B2 with Kroll’s holographic display to generate 2D image content because this combination would have been used to provide an alternate image format holographic presentation to multiple observers in a multi-view display screen system as claimed in U.S. Patent No. US 10,656,596 B2.


s 5, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,656,596 B2 in view of Bathiche et al.(US 2014/0200079 A1)(hereinafter Bathiche) and in further view of Kroll et al.(US 2014/0055692 A1)(hereinafter Kroll).
With regards to claims 3, 9 and 16, U.S. Patent No. US 10,656,596 B2 claimed a multi-view display screen system comprising: a TV display device for providing vision correction for multiple users without use of eyeglasses and for measuring room lighting where the users are located, the display device comprising a vision correction layer, and a holographic layer overlaid on said vision correction layer and in closer proximity to viewers of the display device than the vision correction layer; a camera aimed at viewers of said display device and coupled to a processor for conducting facial recognition of and detecting the identity of a first user and a second user, determining a first distance between said first identified user and the display device and a second distance between said second identified user and the display device, and determining a first angle of view for the first identified user and a second angle of view for the second identified user, wherein said processor associates the first identified user with a first preloaded eye prescription and said first distance and associates the second identified user with a second preloaded eye prescription and said second distance; a vision correction module for receiving a source video signal, replicating the source video signal into two or more source video signals, processing a first replicated source video signal and a second replicated source video signal in parallel, wherein said first replicated source video signal is processed through multiple iterations to generate a first corrected video signal based on said first distance, additional data corresponding to vision preferences of said first identified user, first preloaded eye prescription, and said measured lighting, wherein said second replicated source video signal is processed through multiple iterations to generate a second corrected video signal based on said second distance, additional data corresponding to vision preferences of said second identified user, 1, and outputs the second corrected video signal to the vision correction layer which generates a second corrected video at a time t2; and a holographic module synchronized with the vision correction module and configured to modulate the holographic layer at said time t1 based on said first angle and said first user identity to allow the first user to view the first corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said second angle corresponding to the second user to block in an adjustable manner and to at least partially block the first corrected video from view by the second user, and modulate the holographic layer at said time t2 based on said second angle and said second user identity to allow the second user to view the second corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said first angle corresponding to the first user to block in an adjustable manner and to at least partially block the second corrected video from view by the first user.
With regards to claims 5, 10 and 18,  U.S. Patent No. US 10,656,596 B2 is silent to wherein the first and second users manually adjust the respective level of interference effects, wherein the first user and second user can adjust the level of interference effect and wherein the first user is allowed to manually adjust the holographic layer to control a first level of interference effect to be displayed at the first time, and the second user is allowed to manually adjust the holographic layer to control a second level of interference effect to be displayed at the second time.
However, Bathiche teaches that eye-strength data may be received as user-input as part of an eye-testing procedure or as determined by previous eye testing. The system may determine that the viewer is watching by using, for example, facial recognition, voice recognition, or user-input, among other examples. A viewer profile may include, for example, eye-strength data, results of previous testing or calibration, viewer preferences, data for use in recognition, historical  Based on the viewer-input, the system may determine the relative or absolute eye-strength of the viewer and generate corresponding eye-strength data[See Bathiche: par. 0049, 0061, 0064, 0077].
Further on, Kroll teaches that the same information which is written to the light modulator 12 is diffracted by the diffraction device 20 and the field lens 40 to the left or right observer eye (e.g. 50', 50'') of multiple observers one after another. Two observers with left observer eyes 50' and 50'' and right observer eyes 52' and 52'' are situated at different positions in front of the diffraction device 20 and the light modulator 12.  The light modulator 12 is illuminated by light wave field 16. As seen in Figs 21A-21B, at a point of time (or time interval) t1 the control unit 14 has written a diffractive structure to the diffraction device 20 which diffracts that light such to direct it at the left observer eye 50' of the first observer. At a different point of time (or different time interval) t2, at which the information which is written to the light modulator 12 remains unchanged, the control unit 14 has written a different diffractive structure to the diffraction device 20 which diffracts the light such to direct it at the left observer eye 50'' of the second observer. Accordingly, at a point in time the control unit allows one of the observers to view information in the display that may consists of a 2D or 3D image content, while blocking the information to the other observer [See Kroll: Figs. 21A-21B and par. 0001-0002, 0165 and 0191-0197].
One of ordinary skill in the art has been motivated to combine the multi-view display screen system as taught in  U.S. Patent No. US 10,656,596 B2 with Bathiche viewer input operations and Kroll’s holographic display to automatically adjust the interference or blocking effect level for each observer because this combination would have been used to provide an method to U.S. Patent No. US 10,656,596 B2.

11.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,656,596 B2 in view of Malachowsky et al.(US 2014/0327771 A1)(hereinafter Malachowsky) in further view of Bathiche et al.(US 2014/0200079 A1)(hereinafter Bathiche).
With regards to claim 9, U.S. Patent No. US 10,656,596 B2 claimed a multi-view display screen system comprising: a TV display device for providing vision correction for multiple users without use of eyeglasses and for measuring room lighting where the users are located, the display device comprising a vision correction layer, and a holographic layer overlaid on said vision correction layer and in closer proximity to viewers of the display device than the vision correction layer; a camera aimed at viewers of said display device and coupled to a processor for conducting facial recognition of and detecting the identity of a first user and a second user, determining a first distance between said first identified user and the display device and a second distance between said second identified user and the display device, and determining a first angle of view for the first identified user and a second angle of view for the second identified user, wherein said processor associates the first identified user with a first preloaded eye prescription and said first distance and associates the second identified user with a second preloaded eye prescription and said second distance; a vision correction module for receiving a source video signal, replicating the source video signal into two or more source video signals, processing a first replicated source video signal and a second replicated source video signal in parallel, wherein said first replicated source video signal is processed through multiple iterations to generate a first corrected video signal based on said first distance, additional data corresponding to vision preferences of said first identified user, first preloaded eye prescription, and said measured lighting, wherein said 1, and outputs the second corrected video signal to the vision correction layer which generates a second corrected video at a time t2; and a holographic module synchronized with the vision correction module and configured to modulate the holographic layer at said time t1 based on said first angle and said first user identity to allow the first user to view the first corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said second angle corresponding to the second user to block in an adjustable manner and to at least partially block the first corrected video from view by the second user, and modulate the holographic layer at said time t2 based on said second angle and said second user identity to allow the second user to view the second corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said first angle corresponding to the first user to block in an adjustable manner and to at least partially block the second corrected video from view by the first user.
With regards to claim 12,  U.S. Patent No. US 10,656,596 B2 is silent to further comprising a camera coupled to the processor, and the processor is configured to determine the first angle of the first user and the second angle of the second user as measured from the camera.
However, Malachowsky discloses an environmental motion-tracking component that may include a camera.  The environmental motion-tracking component may track movement or changes in the surrounding environment (e.g., movement of objects or changes in lighting). Further, the radiance of a ray of light for each pixel may be modulated as a function of position across the display, as well as the direction in which the ray of light leaves the display. Light rays may be modified or aligned according to a corrective prescription corresponding to the observer.  [See Malachowsky: at least Figs. 1A-5, 6B, par. 0027-0031, 0039-0066, 0075-0078]. 
Further on, Bathiche teaches a method of displaying visual information to different viewer-eyes includes receiving eye strength data indicative of a deficiency of a weak viewer-eye with respect to a dominant viewer-eye.  The method further includes causing a 3D-display system to display a first perspective of an image to the weak viewer-eye and causing the 3D-display system to display a second perspective of the image to the dominant viewer-eye.  A difference between the first perspective and the second perspective is a variation of a display characteristic of one of the first and second perspectives where the variation is made in accordance with the indicated deficiency of the weak viewer-eye [See Bathiche: Figs. 1-5 and par. 0033-0044, 0061-0113].
One of ordinary skill in the art has been motivated to combine the multi-view display screen system as taught in  U.S. Patent No. US 10,656,596 B2 with Malachowsky’s camera and Bathiche multiple observer detection to determine the position of each observer or viewer with respect to the display because this combination would have been used to provide an method to adjust display presentation for each observer based on their location in a multi-view display screen system as claimed in U.S. Patent No. US 10,656,596 B2.

12.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,656,596 B2 in view of Malachowsky et al.(US 2014/0327771 A1)(hereinafter Malachowsky) in further view of Bathiche et al.(US 2014/0200079 A1)(hereinafter Bathiche) and in further view of Kroll et al.(US 2014/0055692 A1)(hereinafter Kroll).
With regards to claim 9, U.S. Patent No. US 10,656,596 B2 claimed a multi-view display screen system comprising: a TV display device for providing vision correction for multiple users 1, and outputs the second corrected video signal to the vision correction layer which generates a second corrected video at a time t2; and a holographic module synchronized with the vision correction module and configured to modulate the holographic layer at said time t1 based on said first angle and said first user identity to allow the first user to view the first corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said second angle 2 based on said second angle and said second user identity to allow the second user to view the second corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said first angle corresponding to the first user to block in an adjustable manner and to at least partially block the second corrected video from view by the first user.
	With regards to claim 12, Malachowsky and Bathiche teach or suggest further comprising a camera coupled to the processor, and the processor is configured to determine the first angle of the first user and the second angle of the second user as measured from the camera.
	With regards to claim 13, U.S. Patent No. US 10,656,596 B2, Malachowsky and Bathiche are silent to wherein the holographic module automatically adjusts the level of interference effect based on the first angle of the first user as well as the second angle of the second user.
However, Kroll teaches that the same information which is written to the light modulator 12 is diffracted by the diffraction device 20 and the field lens 40 to the left or right observer eye (e.g. 50', 50'') of multiple observers one after another. Two observers with left observer eyes 50' and 50'' and right observer eyes 52' and 52'' are situated at different positions in front of the diffraction device 20 and the light modulator 12.  The light modulator 12 is illuminated by light wave field 16. As seen in Figs 21A-21B, at a point of time (or time interval) t1 the control unit 14 has written a diffractive structure to the diffraction device 20 which diffracts that light such to direct it at the left observer eye 50' of the first observer. At a different point of time (or different time interval) t2, at which the information which is written to the light modulator 12 remains unchanged, the control unit 14 has written a different diffractive structure to the diffraction device 20 which diffracts the light such to direct it at the left observer eye 50'' of the second observer. Accordingly, at a point in time the control unit allows one of the observers to view information in the display [See Kroll: Figs. 21A-21B and par. 0001-0002, 0165 and 0191-0197].
One of ordinary skill in the art has been motivated to combine the multi-view display screen system as taught in  U.S. Patent No. US 10,656,596 B2 with Malachowsky’s camera, Bathiche multiple observer detection and Kroll’s holographic display to automatically adjust the interference or blocking effect level for each observer because this combination would have been used to provide an method to automatically adjust/modulate the lighting for each observer differently in a multi-view display screen system as claimed in U.S. Patent No. US 10,656,596 B2.

13.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,656,596 B2 in view of Bathiche et al.(US 2014/0200079 A1)(hereinafter Bathiche) and in further view of Kroll et al.(US 2014/0055692 A1)(hereinafter Kroll).
With regards to claims 1 and 6, U.S. Patent No. US 10,656,596 B2 claimed a multi-view display screen system comprising: a TV display device for providing vision correction for multiple users without use of eyeglasses and for measuring room lighting where the users are located, the display device comprising a vision correction layer, and a holographic layer overlaid on said vision correction layer and in closer proximity to viewers of the display device than the vision correction layer; a camera aimed at viewers of said display device and coupled to a processor for conducting facial recognition of and detecting the identity of a first user and a second user, determining a first distance between said first identified user and the display device and a second distance between said second identified user and the display device, and determining a first angle of view for the first identified user and a second angle of view for the second identified user, wherein said processor associates the first identified user with a first preloaded eye prescription and said first distance and associates the second identified user with a second 1, and outputs the second corrected video signal to the vision correction layer which generates a second corrected video at a time t2; and a holographic module synchronized with the vision correction module and configured to modulate the holographic layer at said time t1 based on said first angle and said first user identity to allow the first user to view the first corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said second angle corresponding to the second user to block in an adjustable manner and to at least partially block the first corrected video from view by the second user, and modulate the holographic layer at said time t2 based on said second angle and said second user identity to allow the second user to view the second corrected video while at the same time generating an adjustable desired level of interference effect to be displayed at said first angle corresponding to the first user to block in an adjustable manner and to at least partially block the second corrected video from view by the first user.
With regards to claim 7, U.S. Patent No. US 10,656,596 B2 is silent to wherein the adjustable modulation of the holographic layer and the prescription layer occurs automatically by the processor.
 [See Bathiche: Figs. 1-5 and par. 0033-0044, 0061-0113].
Further, Kroll teaches that the same information which is written to the light modulator 12 is diffracted by the diffraction device 20 and the field lens 40 to the left or right observer eye (e.g. 50', 50'') of multiple observers one after another. Two observers with left observer eyes 50' and 50'' and right observer eyes 52' and 52'' are situated at different positions in front of the diffraction device 20 and the light modulator 12.  The light modulator 12 is illuminated by light wave field 16. As seen in Figs 21A-21B, at a point of time (or time interval) t1 the control unit 14 has written a diffractive structure to the diffraction device 20 which diffracts that light such to direct it at the left observer eye 50' of the first observer. At a different point of time (or different time interval) t2, at which the information which is written to the light modulator 12 remains unchanged, the control unit 14 has written a different diffractive structure to the diffraction device 20 which diffracts the light such to direct it at the left observer eye 50'' of the second observer. Accordingly, at a point in time the control unit allows one of the observers to view information in the display that may consists of a 2D or 3D image content, while blocking the information to the other observer [See Kroll: Figs. 21A-21B and par. 0001-0002, 0165 and 0191-0197].
One of ordinary skill in the art has been motivated to combine the multi-view display screen system as taught in  U.S. Patent No. US 10,656,596 B2 with Bathiche multiple observer eye U.S. Patent No. US 10,656,596 B2.

References cited, not relied upon
14.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Du et al.(US 2014/0195983 A1)
Moalem(US 2015/0356714 A1)


	Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
 16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482